Case 2:21-cv-02306-SHL-tmp Document 23 Filed 09/09/21 Page 1 of 3        PageID 183



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

VICTORIA WILLIAMS,                         )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )     No.21-cv-2306-SHL-tmp
                                           )
KELLOGG USA LLC,                           )
                                           )
      Defendant.                           )



  ORDER DENYING “MOTION TO ALLOW WITNESSES WHO HAVE DISCOVERABLE
                           INFORMATION”


      Before the court is plaintiff’s pro se “Motion to Allow

Witnesses    Who    Have    Discoverable       Information.”     (ECF   No.    19.)

Plaintiff    Victoria      Williams    filed    this    motion   on   August   20,

2021. In the motion, plaintiff alleges that defendant “insisted

that I have a lawyer to represent me” and “did not properly

explain what we needed to agree on concerning the Fed. R. Civ.

P. 26(a)(1) rule.” (ECF No. 19 at 2.) She articulates that she

would like the magistrate judge to preside over the trial, but

that the defendant does not agree. (Id.) The motion continues,

stating that defendant told her she needed to send discovery

documents to the defendant, rather than to the court. (Id.) She

explains that she “did not know and [she] would do everything in

[her]    power      to     cooperate    with     them     and    to     meet   the

requirements.” (Id.) The motion concludes stating, “I am asking
Case 2:21-cv-02306-SHL-tmp Document 23 Filed 09/09/21 Page 2 of 3                        PageID 184



the court to accept my documentation in                              compliance          with the

court.” And “I explained to the defendant that I need time to

the get the witnesses approval to testify for the case. (Id.)

       On    September        7,    2021,           defendant        filed     a         response,

acknowledging the receipt of plaintiff’s disclosure under Fed.

R.    Civ.   P.     26(a)(1)(A)(i).         (ECF       No.      22   at     1-2.)        defendant

objects to plaintiff’s filing of her Rule 26 disclosures on the

record.      (Id.    at    2.)     Defense      counsel         also       states        that    she

attempted     to     confer      with    plaintiff        several          times    before      the

deadline for the joint scheduling order. (Id.) Defense counsel

also clarifies that she did not “insist that she have a lawyer

represent her.” (Id.) Rather, defendant states, “[i]n response

to    plaintiff’s         request        that       the     undersigned            counsel      for

defendant     explain       to     her    the       civil    procedure         process,         the

undersigned declined to do so and inquired whether plaintiff had

or would be retaining counsel.” (Id.)

       Plaintiff’s motion does not request any action from the

court, but instead provides a narrative of interactions between

plaintiff      and    defense       counsel.          Defendant        acknowledges             that

plaintiff has provided Rule 26 disclosures, so there does not

appear to be a discovery dispute.

       Additionally,       plaintiff        states        that       she    would        like   the

magistrate judge to preside over the trial. Upon the consent of

all    parties,      a    magistrate        judge         may     conduct          any    or     all


                                                2
Case 2:21-cv-02306-SHL-tmp Document 23 Filed 09/09/21 Page 3 of 3         PageID 185



proceedings     in    a    jury    or   non-jury     civil     matter    and   enter

judgment on the case. 28 U.S.C. § 636(c)(3). Because defendant

has    not    consented,         the    magistrate     judge    does     not    have

jurisdiction over all proceedings in this matter.1 Because there

is    no   action    for   the    court   to   take,    the    “Motion    to   Allow

Witnesses with Discoverable Information” is hereby DENIED.

       IT IS SO ORDERED.



                                   s/ Tu M. Pham
                                   TU M. PHAM
                                   Chief United States Magistrate Judge

                                   September 9, 2021
                                   Date




1However, because the plaintiff in this case is a pro-se non-
prisoner, this case has been referred to the United States
magistrate judge for management and for all pretrial matters for
determination or report and recommendation, as appropriate. See
Administrative Order No. 2013-05.

                                           3
